MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-15-00107-CV

Hewlett-Packard Company, Appellant            Appealed from the 270th District Court
                                              of Harris County. (Tr. Ct. No. 2012-
v.                                            21132). Opinion delivered Per Curiam.
Christopher Ainsworth and Danielle
Ainsworth, Appellee


TO THE 270TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on September 17, 2015, the cause upon appeal
to revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

       Today the Court heard the parties’ joint motion to dismiss the appeal from
the judgment signed by the court below on November 19, 2014. Having considered
the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
       We further order the supersedeas bond posted by Hewlett-Packard Company
released.
      We further order Westchester Fire Insurance Company, the surety on the
supersedeas bond, released from liability and obligation on the bond.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.

                                          1
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, September
24, 2015.




                                         2